Judgment unanimously affirmed. Memorandum: Defendant was convicted, upon his plea of guilty, of conspiracy in the fourth degree. The indictment alleged that defendant and his codefendants agreed with each other and with other persons to possess cocaine with intent to sell it. The indictment further alleged that it was the purpose of the conspiracy to obtain cocaine in quantities of up to a quarter pound for dilution, repackaging, and resale in Onondaga and Oneida Counties.
Defendant contends that because he denied, at the time of the plea colloquy, that he had intended to resell the cocaine he admittedly had possessed, the indictment should be dismissed. He argues that, lacking any common intent with the seller of the cocaine, he could not be convicted of conspiracy. Defendant is not entitled to a dismissal of the indictment. The indictment is not defective; it charges defendant with conspir*1105acy in the possession of cocaine with the intent that it be sold. Because defendant does not request that his plea be set aside as involuntarily entered, we do not pass upon the sufficiency of the plea colloquy. (Appeal from Judgment of Oneida County Court, Murad, J. — Conspiracy, 4th Degree.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ.